                       Case 1:21-cr-10158-MLW
2-6   5HYLVHG86'&0$           Document 189-1 Filed 09/13/21 Page 1 of 36
Criminal Case Cover Sheet                                                          U.S. District Court - District of Massachusetts

Place of Offense:                       Category No.          I                    Investigating Agency        FBI

City      Lynn MA and Saugus MA                  Related Case Information:

County       Essex                               6XSHUVHGLQJ,QG,QI   X                        &DVH1R        21-cr-10158-MLW
                                                 6DPH'HIHQGDQW      X                        1HZ'HIHQGDQW
                                                 0DJLVWUDWH-XGJH&DVH1XPEHU              21-5202-JGD
                                                 6HDUFK:DUUDQW&DVH1XPEHU              See 2nd Page
                                                 55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH        Alessandro Felix Fonseca                                -XYHQLOH                G <HV G
                                                                                                             ✔ 1R

                      ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU            G          ✔
                                                                                                           <HVG1R
$OLDV1DPH
$GGUHVV                &LW\ 6WDWH Revere, MA
                      1995
%LUWKGDWH <URQO\ BBBBB661                      M
                                  ODVW BBBBBBBB 6H[BBBBB                   White
                                                                        5DFHBBBBBBBBBBB                        Brazilian
                                                                                                   1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                         $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         David M. Holcomb                                         %DU1XPEHULIDSSOLFDEOH      697412

Interpreter:           ✔
                       G <HV       G 1R                    /LVWODQJXDJHDQGRUGLDOHFW           Portuguese

Victims:              ✔
                      G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G               ✔ <HV
                                                                                                               G            1R

Matter to be SEALED:               G <HV         G✔   1R

          G :DUUDQW5HTXHVWHG                     G 5HJXODU3URFHVV                           ✔ ,Q&XVWRG\
                                                                                              G

Location Status:

Arrest Date                05/07/2021

✔ $OUHDG\LQ)HGHUDO&XVWRG\DVRI
G                                                     05/07/2021                    LQ                                       
G $OUHDG\LQ6WDWH&XVWRG\DW                                         G 6HUYLQJ6HQWHQFH              G $ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                   RQ

Charging Document:                 G &RPSODLQW                    G ,QIRUPDWLRQ                    ✔ ,QGLFWPHQW
                                                                                                   G
                                                                                                                   2
Total # of Counts:                 G 3HWW\                     G0LVGHPHDQRU                   G )HORQ\
                                                                                                   ✔

                                        &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     9/13/2021                       6LJQDWXUHRI$86$         V'DYLG0+ROFRPE
                      Case 1:21-cr-10158-MLW Document 189-1 Filed 09/13/21 Page 2 of 36
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN                                 21-cr-10158-MLW

Name of Defendant                 Alessandro Felix Fonseca

                                                                         U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged               Count Numbers

6HW        18 U.S.C. Section 1349                                    Conspiracy to commit wire fraud                     1

            18 U.S.C. § 1028A(a)(1)                                Aggravated Identity Theft                              15
6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:                                20-mj-5085, 20-mj-5086, 20-mj-5087, 20-mj-5088, 20-mj-5367, 21-mj-5159,

 21-mj-5160, 21-mj-5161, 21-mj-5200, 21-mj-5196




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
                       Case 1:21-cr-10158-MLW
2-6   5HYLVHG86'&0$         Document 189-1 Filed 09/13/21 Page 3 of 36
Criminal Case Cover Sheet                                                        U.S. District Court - District of Massachusetts

Place of Offense:                       Category No.        I                    Investigating Agency        FBI

City      Lynn MA and Saugus MA                Related Case Information:

County       Essex                             6XSHUVHGLQJ,QG,QI   X                        &DVH1R        21-cr-10158-MLW
                                               6DPH'HIHQGDQW      X                        1HZ'HIHQGDQW
                                               0DJLVWUDWH-XGJH&DVH1XPEHU              21-5202-JGD
                                               6HDUFK:DUUDQW&DVH1XPEHU              See 2nd Page
                                               55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH        Altacyr Dias Guimaraes Neto                           -XYHQLOH                G <HV G
                                                                                                           ✔ 1R

                      ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU          G          ✔
                                                                                                         <HVG1R
$OLDV1DPH
$GGUHVV                &LW\ 6WDWH Kissimmee, FL
                      1986
%LUWKGDWH <URQO\ BBBBB661                      M
                                  ODVW BBBBBBBB 6H[BBBBB                 White
                                                                      5DFHBBBBBBBBBBB                        Brazilian
                                                                                                 1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                       $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         David M. Holcomb                                       %DU1XPEHULIDSSOLFDEOH      697412

Interpreter:           ✔
                       G <HV       G 1R                  /LVWODQJXDJHDQGRUGLDOHFW           Portuguese

Victims:              ✔
                      G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G             ✔ <HV
                                                                                                             G            1R

Matter to be SEALED:               G <HV       G✔   1R

          G :DUUDQW5HTXHVWHG                    G 5HJXODU3URFHVV                          ✔ ,Q&XVWRG\
                                                                                            G

Location Status:

Arrest Date                05/07/2021

✔ $OUHDG\LQ)HGHUDO&XVWRG\DVRI
G                                                   05/07/2021                    LQ                                       
G $OUHDG\LQ6WDWH&XVWRG\DW                                       G 6HUYLQJ6HQWHQFH              G $ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                 RQ

Charging Document:                 G &RPSODLQW                  G ,QIRUPDWLRQ                    ✔ ,QGLFWPHQW
                                                                                                 G
                                                                                                                   2
Total # of Counts:                 G 3HWW\                   G0LVGHPHDQRU                   G )HORQ\
                                                                                                 ✔

                                        &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     9/13/2021                       6LJQDWXUHRI$86$       V'DYLG0+ROFRPE
                      Case 1:21-cr-10158-MLW Document 189-1 Filed 09/13/21 Page 4 of 36
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN                                     21-cr-10158-MLW

Name of Defendant                 Altacyr Dias Guimaraes Neto

                                                                         U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged                Count Numbers

6HW        18 U.S.C. Section 1349                                    Conspiracy to commit wire fraud                     1


6HW       18 U.S.C. § 1028A(a)(1)                                    Aggravated Identity Theft                          11


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:                                20-mj-5085, 20-mj-5086, 20-mj-5087, 20-mj-5088, 20-mj-5367, 21-mj-5159,

 21-mj-5160, 21-mj-5161, 21-mj-5200, 21-mj-5196




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
                       Case 1:21-cr-10158-MLW
2-6   5HYLVHG86'&0$         Document 189-1 Filed 09/13/21 Page 5 of 36
Criminal Case Cover Sheet                                                        U.S. District Court - District of Massachusetts

Place of Offense:                     Category No.          I                    Investigating Agency        FBI

City      Lynn MA and Saugus MA                Related Case Information:

County       Essex                             6XSHUVHGLQJ,QG,QI   X                        &DVH1R        21-cr-10158-MLW
                                               6DPH'HIHQGDQW      X                        1HZ'HIHQGDQW
                                               0DJLVWUDWH-XGJH&DVH1XPEHU              21-5202-JGD
                                               6HDUFK:DUUDQW&DVH1XPEHU              See 2nd Page
                                               55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH        Bruno Peixoto Colaco Ramos                            -XYHQLOH                G <HV G
                                                                                                           ✔ 1R

                      ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU          G          ✔
                                                                                                         <HVG1R
$OLDV1DPH
$GGUHVV                &LW\ 6WDWH Burlington, MA
                      1990
%LUWKGDWH <URQO\ BBBBB661                      M
                                  ODVW BBBBBBBB 6H[BBBBB                 White
                                                                      5DFHBBBBBBBBBBB                        Brazilian
                                                                                                 1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                       $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         David M. Holcomb                                       %DU1XPEHULIDSSOLFDEOH      697412

Interpreter:           ✔
                       G <HV       G 1R                  /LVWODQJXDJHDQGRUGLDOHFW           Portuguese

Victims:              ✔
                      G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G             ✔ <HV
                                                                                                             G            1R

Matter to be SEALED:               G <HV       G✔   1R

          G :DUUDQW5HTXHVWHG                    ✔ 5HJXODU3URFHVV
                                                 G                                          G ,Q&XVWRG\

Location Status:

Arrest Date

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                LQ                                       
G $OUHDG\LQ6WDWH&XVWRG\DW                                       G 6HUYLQJ6HQWHQFH              G $ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                 RQ

Charging Document:                 G &RPSODLQW                  G ,QIRUPDWLRQ                    ✔ ,QGLFWPHQW
                                                                                                 G
                                                                                                                   2
Total # of Counts:                 G 3HWW\                   G0LVGHPHDQRU                   G )HORQ\
                                                                                                 ✔

                                       &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     9/13/2021                       6LJQDWXUHRI$86$       V'DYLG0+ROFRPE
                      Case 1:21-cr-10158-MLW Document 189-1 Filed 09/13/21 Page 6 of 36
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN                                     21-cr-10158-MLW

Name of Defendant                 Bruno Peixoto Colaco Ramos

                                                                         U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged                Count Numbers

6HW        18 U.S.C. Section 1349                                    Conspiracy to commit wire fraud                     1

             18 U.S.C. § 1028A(a)(1)                                   Aggravated Identity Theft
6HW                                                                                                                      8


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:                                20-mj-5085, 20-mj-5086, 20-mj-5087, 20-mj-5088, 20-mj-5367, 21-mj-5159,

 21-mj-5160, 21-mj-5161, 21-mj-5200, 21-mj-5196




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
                       Case 1:21-cr-10158-MLW
2-6   5HYLVHG86'&0$         Document 189-1 Filed 09/13/21 Page 7 of 36
Criminal Case Cover Sheet                                                        U.S. District Court - District of Massachusetts

Place of Offense:                       Category No.        I                    Investigating Agency        FBI

City      Lynn MA and Saugus MA                Related Case Information:

County       Essex                             6XSHUVHGLQJ,QG,QI   X                        &DVH1R        21-cr-10158-MLW
                                               6DPH'HIHQGDQW      X                        1HZ'HIHQGDQW
                                               0DJLVWUDWH-XGJH&DVH1XPEHU              21-5202-JGD
                                               6HDUFK:DUUDQW&DVH1XPEHU              See 2nd Page
                                               55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH        Bruno Proencio Abreu                                  -XYHQLOH                G <HV G
                                                                                                           ✔ 1R

                      ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU          G          ✔
                                                                                                         <HVG1R
$OLDV1DPH
$GGUHVV                &LW\ 6WDWH Saugus, MA
                      1992
%LUWKGDWH <URQO\ BBBBB661                      M
                                  ODVW BBBBBBBB 6H[BBBBB                 White
                                                                      5DFHBBBBBBBBBBB                        Brazilian
                                                                                                 1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                       $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         David M. Holcomb                                       %DU1XPEHULIDSSOLFDEOH      697412

Interpreter:           ✔
                       G <HV       G 1R                  /LVWODQJXDJHDQGRUGLDOHFW           Portuguese

Victims:              ✔
                      G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G             ✔ <HV
                                                                                                             G            1R

Matter to be SEALED:               G <HV       G✔   1R

          G :DUUDQW5HTXHVWHG                    G 5HJXODU3URFHVV                          ✔ ,Q&XVWRG\
                                                                                            G

Location Status:

Arrest Date                05/07/2021

✔ $OUHDG\LQ)HGHUDO&XVWRG\DVRI
G                                                   05/07/2021                    LQ                                       
G $OUHDG\LQ6WDWH&XVWRG\DW                                       G 6HUYLQJ6HQWHQFH              G $ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                 RQ

Charging Document:                 G &RPSODLQW                  G ,QIRUPDWLRQ                    ✔ ,QGLFWPHQW
                                                                                                 G
                                                                                                                   2
Total # of Counts:                 G 3HWW\                   G0LVGHPHDQRU                   G )HORQ\
                                                                                                 ✔

                                        &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     9/15/2021                       6LJQDWXUHRI$86$       V'DYLG0+ROFRPE
                      Case 1:21-cr-10158-MLW Document 189-1 Filed 09/13/21 Page 8 of 36
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN                                 21-cr-10158-MLW

Name of Defendant                 Bruno Proencio Abreu

                                                                         U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged               Count Numbers

6HW        18 U.S.C. Section 1349                                    Conspiracy to commit wire fraud                     1


              18 U.S.C. § 1028A(a)(1)                                  Aggravated Identity Theft
6HW                                                                                                                     13


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:                                20-mj-5085, 20-mj-5086, 20-mj-5087, 20-mj-5088, 20-mj-5367, 21-mj-5159,

 21-mj-5160, 21-mj-5161, 21-mj-5200, 21-mj-5196




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
                       Case 1:21-cr-10158-MLW
2-6   5HYLVHG86'&0$          Document 189-1 Filed 09/13/21 Page 9 of 36
Criminal Case Cover Sheet                                                         U.S. District Court - District of Massachusetts

Place of Offense:                       Category No.         I                    Investigating Agency        FBI

City      Lynn MA and Saugus MA                 Related Case Information:

County       Essex                              6XSHUVHGLQJ,QG,QI   X                        &DVH1R        21-cr-10158-MLW
                                                6DPH'HIHQGDQW      X                        1HZ'HIHQGDQW
                                                0DJLVWUDWH-XGJH&DVH1XPEHU              21-5202-JGD
                                                6HDUFK:DUUDQW&DVH1XPEHU              See 2nd Page
                                                55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH        Clovis Kardekis Placido                                -XYHQLOH                G <HV G
                                                                                                            ✔ 1R

                      ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU           G          ✔
                                                                                                          <HVG1R
$OLDV1DPH
$GGUHVV                &LW\ 6WDWH Citrus Heights, CA
                      1983
%LUWKGDWH <URQO\ BBBBB661                      M
                                  ODVW BBBBBBBB 6H[BBBBB                  White
                                                                       5DFHBBBBBBBBBBB                        Brazilian
                                                                                                  1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                        $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         David M. Holcomb                                        %DU1XPEHULIDSSOLFDEOH      697412

Interpreter:           ✔
                       G <HV       G 1R                   /LVWODQJXDJHDQGRUGLDOHFW           Portuguese

Victims:              ✔
                      G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G              ✔ <HV
                                                                                                              G            1R

Matter to be SEALED:               G <HV        G✔   1R

          G :DUUDQW5HTXHVWHG                    G 5HJXODU3URFHVV                           ✔ ,Q&XVWRG\
                                                                                             G

Location Status:

Arrest Date                05/07/2021

✔ $OUHDG\LQ)HGHUDO&XVWRG\DVRI
G                                                    05/07/2021                    LQ                                       
G $OUHDG\LQ6WDWH&XVWRG\DW                                        G 6HUYLQJ6HQWHQFH              G $ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                  RQ

Charging Document:                 G &RPSODLQW                   G ,QIRUPDWLRQ                    ✔ ,QGLFWPHQW
                                                                                                  G
                                                                                                                     2
Total # of Counts:                 G 3HWW\                    G0LVGHPHDQRU                   G )HORQ\
                                                                                                  ✔

                                        &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     9/13/2021                       6LJQDWXUHRI$86$        V'DYLG0+ROFRPE
                     Case 1:21-cr-10158-MLW Document 189-1 Filed 09/13/21 Page 10 of 36
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN                                     21-cr-10158-MLW

Name of Defendant                 Clovis Kardekis Placido

                                                                         U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged                Count Numbers

6HW        18 U.S.C. Section 1349                                    Conspiracy to commit wire fraud                     1

             18 U.S.C. § 1028A(a)(1)                                                                                       7
6HW                                                                  Aggravated Identity Theft


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:                                20-mj-5085, 20-mj-5086, 20-mj-5087, 20-mj-5088, 20-mj-5367, 21-mj-5159,

 21-mj-5160, 21-mj-5161, 21-mj-5200, 21-mj-5196




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
                      Case 1:21-cr-10158-MLW
2-6   5HYLVHG86'&0$     Document 189-1 Filed 09/13/21 Page 11 of 36
Criminal Case Cover Sheet                                                       U.S. District Court - District of Massachusetts

Place of Offense:                       Category No.       I                    Investigating Agency        FBI

City      Lynn MA and Saugus MA                Related Case Information:

County       Essex                             6XSHUVHGLQJ,QG,QI   X                       &DVH1R        21-cr-10158-MLW
                                               6DPH'HIHQGDQW      X                       1HZ'HIHQGDQW
                                               0DJLVWUDWH-XGJH&DVH1XPEHU             21-5202-JGD
                                               6HDUFK:DUUDQW&DVH1XPEHU             See 2nd Page
                                               55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH        Edvaldo Rocha Cabral                                 -XYHQLOH                G <HV G
                                                                                                          ✔ 1R

                      ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU         G          ✔
                                                                                                        <HVG1R
$OLDV1DPH
$GGUHVV                &LW\ 6WDWH Malden, MA
                      1979
%LUWKGDWH <URQO\ BBBBB661                      M
                                  ODVW BBBBBBBB 6H[BBBBB                White
                                                                     5DFHBBBBBBBBBBB                        Brazilian
                                                                                                1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                      $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         David M. Holcomb                                      %DU1XPEHULIDSSOLFDEOH      697412

Interpreter:           ✔
                       G <HV       G 1R                 /LVWODQJXDJHDQGRUGLDOHFW           Portuguese

Victims:              ✔
                      G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G            ✔ <HV
                                                                                                            G            1R

Matter to be SEALED:               G <HV       G✔   1R

          G :DUUDQW5HTXHVWHG                    G 5HJXODU3URFHVV                         ✔ ,Q&XVWRG\
                                                                                           G

Location Status:

Arrest Date                05/07/2021

✔ $OUHDG\LQ)HGHUDO&XVWRG\DVRI
G                                                   05/07/2021                   LQ                                       
G $OUHDG\LQ6WDWH&XVWRG\DW                                      G 6HUYLQJ6HQWHQFH              G $ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                RQ

Charging Document:                 G &RPSODLQW                 G ,QIRUPDWLRQ                    ✔ ,QGLFWPHQW
                                                                                                G
                                                                                                                  2
Total # of Counts:                 G 3HWW\                  G0LVGHPHDQRU                   G )HORQ\
                                                                                                ✔

                                        &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     9/13/2021                       6LJQDWXUHRI$86$      V'DYLG0+ROFRPE
                     Case 1:21-cr-10158-MLW Document 189-1 Filed 09/13/21 Page 12 of 36
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN                                     21-cr-10158-MLW

Name of Defendant                 Edvaldo Rocha Cabral

                                                                         U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged                Count Numbers

6HW        18 U.S.C. Section 1349                                    Conspiracy to commit wire fraud                     1


            18 U.S.C. § 1028A(a)(1)                                    Aggravated Identity Theft                          6
6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:                                20-mj-5085, 20-mj-5086, 20-mj-5087, 20-mj-5088, 20-mj-5367, 21-mj-5159,

 21-mj-5160, 21-mj-5161, 21-mj-5200, 21-mj-5196




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
                      Case 1:21-cr-10158-MLW
2-6   5HYLVHG86'&0$      Document 189-1 Filed 09/13/21 Page 13 of 36
Criminal Case Cover Sheet                                                        U.S. District Court - District of Massachusetts

Place of Offense:                       Category No.        I                    Investigating Agency        FBI

City      Lynn MA and Saugus MA                 Related Case Information:

County       Essex                              6XSHUVHGLQJ,QG,QI   X                       &DVH1R        21-cr-10158-MLW
                                                6DPH'HIHQGDQW      X                       1HZ'HIHQGDQW
                                                0DJLVWUDWH-XGJH&DVH1XPEHU             21-5202-JGD
                                                6HDUFK:DUUDQW&DVH1XPEHU             See 2nd Page
                                                55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH        Flavio Candido da Silva                               -XYHQLOH                G <HV G
                                                                                                           ✔ 1R

                      ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU          G          ✔
                                                                                                         <HVG1R
$OLDV1DPH
$GGUHVV                &LW\ 6WDWH Revere, MA
                      1995
%LUWKGDWH <URQO\ BBBBB661                      M
                                  ODVW BBBBBBBB 6H[BBBBB                 White
                                                                      5DFHBBBBBBBBBBB                        Brazilian
                                                                                                 1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                       $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         David M. Holcomb                                       %DU1XPEHULIDSSOLFDEOH      697412

Interpreter:           ✔
                       G <HV       G 1R                  /LVWODQJXDJHDQGRUGLDOHFW           Portuguese

Victims:              ✔
                      G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G             ✔ <HV
                                                                                                             G            1R

Matter to be SEALED:               G <HV        G✔   1R

          G :DUUDQW5HTXHVWHG                    G 5HJXODU3URFHVV                          ✔ ,Q&XVWRG\
                                                                                            G

Location Status:

Arrest Date                05/07/2021

✔ $OUHDG\LQ)HGHUDO&XVWRG\DVRI
G                                                    05/07/2021                   LQ                                       
G $OUHDG\LQ6WDWH&XVWRG\DW                                       G 6HUYLQJ6HQWHQFH              G $ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                 RQ

Charging Document:                 G &RPSODLQW                  G ,QIRUPDWLRQ                    ✔ ,QGLFWPHQW
                                                                                                 G
                                                                                                                   1
Total # of Counts:                 G 3HWW\                   G0LVGHPHDQRU                   G )HORQ\
                                                                                                 ✔

                                        &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     9/15/2021                       6LJQDWXUHRI$86$       V'DYLG0+ROFRPE
                     Case 1:21-cr-10158-MLW Document 189-1 Filed 09/13/21 Page 14 of 36
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN                                 21-cr-10158-MLW

Name of Defendant                 Flavio Candido da Silva

                                                                         U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged               Count Numbers

6HW        18 U.S.C. Section 1349                                    Conspiracy to commit wire fraud                     1


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:                                20-mj-5085, 20-mj-5086, 20-mj-5087, 20-mj-5088, 20-mj-5367, 21-mj-5159,

 21-mj-5160, 21-mj-5161, 21-mj-5200, 21-mj-5196




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
                      Case 1:21-cr-10158-MLW
2-6   5HYLVHG86'&0$     Document 189-1 Filed 09/13/21 Page 15 of 36
Criminal Case Cover Sheet                                                       U.S. District Court - District of Massachusetts

Place of Offense:                       Category No.       I                    Investigating Agency        FBI

City      Lynn MA and Saugus MA                Related Case Information:

County       Essex                             6XSHUVHGLQJ,QG,QI   X                       &DVH1R        21-cr-10158-MLW
                                               6DPH'HIHQGDQW      X                       1HZ'HIHQGDQW
                                               0DJLVWUDWH-XGJH&DVH1XPEHU             21-5202-JGD
                                               6HDUFK:DUUDQW&DVH1XPEHU             See 2nd Page
                                               55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH        Guilherme da Silveira                                -XYHQLOH                G <HV G
                                                                                                          ✔ 1R

                      ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU         G          ✔
                                                                                                        <HVG1R
$OLDV1DPH
$GGUHVV                &LW\ 6WDWH Revere, MA
                      1992
%LUWKGDWH <URQO\ BBBBB661                      M
                                  ODVW BBBBBBBB 6H[BBBBB                White
                                                                     5DFHBBBBBBBBBBB                        Brazilian
                                                                                                1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                      $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         David M. Holcomb                                      %DU1XPEHULIDSSOLFDEOH      697412

Interpreter:           ✔
                       G <HV       G 1R                 /LVWODQJXDJHDQGRUGLDOHFW           Portuguese

Victims:              ✔
                      G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G            ✔ <HV
                                                                                                            G            1R

Matter to be SEALED:               G <HV       G✔   1R

          G :DUUDQW5HTXHVWHG                    G 5HJXODU3URFHVV                         ✔ ,Q&XVWRG\
                                                                                           G

Location Status:

Arrest Date                05/07/2021

✔ $OUHDG\LQ)HGHUDO&XVWRG\DVRI
G                                                   05/07/2021                   LQ                                       
G $OUHDG\LQ6WDWH&XVWRG\DW                                      G 6HUYLQJ6HQWHQFH              G $ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                RQ

Charging Document:                 G &RPSODLQW                 G ,QIRUPDWLRQ                    ✔ ,QGLFWPHQW
                                                                                                G
                                                                                                                  1
Total # of Counts:                 G 3HWW\                  G0LVGHPHDQRU                   G )HORQ\
                                                                                                ✔

                                        &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     9/15/2021                       6LJQDWXUHRI$86$      V'DYLG0+ROFRPE
                     Case 1:21-cr-10158-MLW Document 189-1 Filed 09/13/21 Page 16 of 36
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN                                 21-cr-10158-MLW

Name of Defendant                 Guilherme da Silveira

                                                                         U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged               Count Numbers

6HW        18 U.S.C. Section 1349                                    Conspiracy to commit wire fraud                     1


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:                                20-mj-5085, 20-mj-5086, 20-mj-5087, 20-mj-5088, 20-mj-5367, 21-mj-5159,

 21-mj-5160, 21-mj-5161, 21-mj-5200, 21-mj-5196




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
                      Case 1:21-cr-10158-MLW
2-6   5HYLVHG86'&0$       Document 189-1 Filed 09/13/21 Page 17 of 36
Criminal Case Cover Sheet                                                          U.S. District Court - District of Massachusetts

Place of Offense:                       Category No.          I                    Investigating Agency        FBI

City      Lynn MA and Saugus MA                   Related Case Information:

County       Essex                                6XSHUVHGLQJ,QG,QI   X                      &DVH1R         21-cr-10158-MLW
                                                  6DPH'HIHQGDQW      X                      1HZ'HIHQGDQW
                                                  0DJLVWUDWH-XGJH&DVH1XPEHU             21-5202-JGD
                                                  6HDUFK:DUUDQW&DVH1XPEHU             See 2nd Page
                                                  55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH        Itallo Felipe Pereira de Sousa Correa                   -XYHQLOH                G <HV G
                                                                                                             ✔ 1R

                      ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU            G          ✔
                                                                                                           <HVG1R
$OLDV1DPH
$GGUHVV                &LW\ 6WDWH Daly City, CA
                      1997
%LUWKGDWH <URQO\ BBBBB661                      M
                                  ODVW BBBBBBBB 6H[BBBBB                   White
                                                                        5DFHBBBBBBBBBBB                        Brazilian
                                                                                                   1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                         $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         David M. Holcomb                                         %DU1XPEHULIDSSOLFDEOH      694712

Interpreter:           ✔
                       G <HV        G 1R                  /LVWODQJXDJHDQGRUGLDOHFW            Portuguese

Victims:               ✔
                       G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G              ✔ <HV
                                                                                                               G            1R

Matter to be SEALED:                G <HV       G✔     1R

          G :DUUDQW5HTXHVWHG                      G 5HJXODU3URFHVV                         ✔ ,Q&XVWRG\
                                                                                             G

Location Status:

Arrest Date                05/12/2021

✔ $OUHDG\LQ)HGHUDO&XVWRG\DVRI
G                                                     05/12/2021                    LQ                                       
G $OUHDG\LQ6WDWH&XVWRG\DW                                         G 6HUYLQJ6HQWHQFH              G $ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                   RQ

Charging Document:                  G &RPSODLQW                   G ,QIRUPDWLRQ                    ✔ ,QGLFWPHQW
                                                                                                   G
                                                                                                                     2
Total # of Counts:                  G 3HWW\                    G0LVGHPHDQRU                   G )HORQ\
                                                                                                   ✔

                                         &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     9/13/2021                         6LJQDWXUHRI$86$       V'DYLG0+ROFRPE
                     Case 1:21-cr-10158-MLW Document 189-1 Filed 09/13/21 Page 18 of 36
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN                                 21-cr-10158-MLW

Name of Defendant                 Itallo Felipe Pereira de Sousa Correa

                                                                         U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged               Count Numbers

6HW        18 U.S.C. § 1349                                          Conspiracy to commit wire fraud                     1

                                                                         Aggravated Identity Theft
6HW     18 U.S.C. § 1028A(a)(1)                                                                                          2


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:                                20-mj-5085, 20-mj-5086, 20-mj-5087, 20-mj-5088, 20-mj-5367, 21-mj-5159,

 21-mj-5160, 21-mj-5161, 21-mj-5200, 21-mj-5196




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
                      Case 1:21-cr-10158-MLW
2-6   5HYLVHG86'&0$       Document 189-1 Filed 09/13/21 Page 19 of 36
Criminal Case Cover Sheet                                                         U.S. District Court - District of Massachusetts

Place of Offense:                          Category No.      I                    Investigating Agency        FBI

City      Lynn MA and Saugus MA                   Related Case Information:

County       Essex                                6XSHUVHGLQJ,QG,QI   X                      &DVH1R        21-cr-10158-MLW
                                                  6DPH'HIHQGDQW      X                      1HZ'HIHQGDQW
                                                  0DJLVWUDWH-XGJH&DVH1XPEHU            21-5202-JGD
                                                  6HDUFK:DUUDQW&DVH1XPEHU            See 2nd Page
                                                  55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH        Julio Vieira Braga                                     -XYHQLOH                G <HV G
                                                                                                            ✔ 1R

                      ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU           G          ✔
                                                                                                          <HVG1R
$OLDV1DPH
$GGUHVV                &LW\ 6WDWH Daly City, CA
                      1996
%LUWKGDWH <URQO\ BBBBB661                      M
                                  ODVW BBBBBBBB 6H[BBBBB                  White
                                                                       5DFHBBBBBBBBBBB                        Brazilian
                                                                                                  1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                        $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         David M. Holcomb                                        %DU1XPEHULIDSSOLFDEOH      697412

Interpreter:           ✔
                       G <HV        G 1R                  /LVWODQJXDJHDQGRUGLDOHFW           Portuguese

Victims:              ✔
                      G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G              ✔ <HV
                                                                                                              G            1R

Matter to be SEALED:                G <HV        G✔    1R

          G :DUUDQW5HTXHVWHG                       G 5HJXODU3URFHVV                        ✔ ,Q&XVWRG\
                                                                                             G

Location Status:

Arrest Date                05/12/2021

✔ $OUHDG\LQ)HGHUDO&XVWRG\DVRI
G                                                     05/12/2021                   LQ                                       
G $OUHDG\LQ6WDWH&XVWRG\DW                                        G 6HUYLQJ6HQWHQFH              G $ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                  RQ

Charging Document:                  G &RPSODLQW                  G ,QIRUPDWLRQ                    ✔ ,QGLFWPHQW
                                                                                                  G
                                                                                                                    1
Total # of Counts:                  G 3HWW\                   G0LVGHPHDQRU                   G )HORQ\
                                                                                                  ✔

                                           &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     9/15/2021                          6LJQDWXUHRI$86$     V'DYLG0+ROFRPE
                     Case 1:21-cr-10158-MLW Document 189-1 Filed 09/13/21 Page 20 of 36
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN                                 21-cr-10158-MLW

Name of Defendant                 Julio Vieira Braga

                                                                         U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged               Count Numbers

6HW        18 U.S.C. Section 1349                                    Conspiracy to commit wire fraud                     1

                                                                         Aggravated Identity Theft
6HW     18 U.S.C. § 1028A(a)(1)                                                                                          3


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:                                20-mj-5085, 20-mj-5086, 20-mj-5087, 20-mj-5088, 20-mj-5367, 21-mj-5159,

 21-mj-5160, 21-mj-5161, 21-mj-5200, 21-mj-5196




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
                      Case 1:21-cr-10158-MLW
2-6   5HYLVHG86'&0$      Document 189-1 Filed 09/13/21 Page 21 of 36
Criminal Case Cover Sheet                                                        U.S. District Court - District of Massachusetts

Place of Offense:                     Category No.          I                    Investigating Agency        FBI

City      Lynn MA and Saugus MA                 Related Case Information:

County       Essex                              6XSHUVHGLQJ,QG,QI   X                       &DVH1R        21-cr-10158-MLW
                                                6DPH'HIHQGDQW      X                       1HZ'HIHQGDQW
                                                0DJLVWUDWH-XGJH&DVH1XPEHU             21-5202-JGD
                                                6HDUFK:DUUDQW&DVH1XPEHU             See 2nd Page
                                                55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH        Luiz Narciso Alves Neto                               -XYHQLOH                G <HV G
                                                                                                           ✔ 1R

                      ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU          G          ✔
                                                                                                         <HVG1R
$OLDV1DPH
$GGUHVV                &LW\ 6WDWH Revere, MA
                      1985
%LUWKGDWH <URQO\ BBBBB661                      M
                                  ODVW BBBBBBBB 6H[BBBBB                 White
                                                                      5DFHBBBBBBBBBBB                        Brazilian
                                                                                                 1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                       $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         David M. Holcomb                                       %DU1XPEHULIDSSOLFDEOH      697412

Interpreter:           ✔
                       G <HV       G 1R                  /LVWODQJXDJHDQGRUGLDOHFW           Portuguese

Victims:              ✔
                      G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G             ✔ <HV
                                                                                                             G            1R

Matter to be SEALED:              ✔
                                  G <HV         G✔   1R

          G :DUUDQW5HTXHVWHG                    G 5HJXODU3URFHVV                          ✔ ,Q&XVWRG\
                                                                                            G

Location Status:

Arrest Date

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                LQ                                       
G $OUHDG\LQ6WDWH&XVWRG\DW                                       G 6HUYLQJ6HQWHQFH              G $ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                 RQ

Charging Document:                 G &RPSODLQW                  G ,QIRUPDWLRQ                    ✔ ,QGLFWPHQW
                                                                                                 G
                                                                                                                 2
Total # of Counts:                 G 3HWW\                   G0LVGHPHDQRU                   G )HORQ\
                                                                                                 ✔

                                       &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     9/13/2021                       6LJQDWXUHRI$86$       V'DYLG0+ROFRPE
                     Case 1:21-cr-10158-MLW Document 189-1 Filed 09/13/21 Page 22 of 36
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN                                     21-cr-10158-MLW

Name of Defendant                 Luiz Narciso Alves Neto

                                                                         U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged                Count Numbers

6HW        18 U.S.C. Section 1349                                    Conspiracy to commit wire fraud                     1

            18 U.S.C. § 1028A(a)(1)                                    Aggravated Identity Theft
6HW                                                                                                                     10


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:                                20-mj-5085, 20-mj-5086, 20-mj-5087, 20-mj-5088, 20-mj-5367, 21-mj-5159,

 21-mj-5160, 21-mj-5161, 21-mj-5200, 21-mj-5196




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
                      Case 1:21-cr-10158-MLW
2-6   5HYLVHG86'&0$     Document 189-1 Filed 09/13/21 Page 23 of 36
Criminal Case Cover Sheet                                                         U.S. District Court - District of Massachusetts

Place of Offense:                      Category No.          I                    Investigating Agency        FBI

City      Lynn MA and Saugus MA                 Related Case Information:

County       Essex                              6XSHUVHGLQJ,QG,QI   X                       &DVH1R         21-cr-10158-MLW
                                                6DPH'HIHQGDQW      X                       1HZ'HIHQGDQW
                                                0DJLVWUDWH-XGJH&DVH1XPEHU              21-5202-JGD
                                                6HDUFK:DUUDQW&DVH1XPEHU              See 2nd Page
                                                55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH        Oliver Felipe Gomes de Oliveira                        -XYHQLOH                G <HV G
                                                                                                            ✔ 1R

                      ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU           G          ✔
                                                                                                          <HVG1R
$OLDV1DPH
$GGUHVV                &LW\ 6WDWH Shrewsbury, MA
                      1988
%LUWKGDWH <URQO\ BBBBB661                      M
                                  ODVW BBBBBBBB 6H[BBBBB                  White
                                                                       5DFHBBBBBBBBBBB                        Brazilian
                                                                                                  1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                        $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         David M. Holcomb                                        %DU1XPEHULIDSSOLFDEOH      697412

Interpreter:           ✔
                       G <HV       G 1R                  /LVWODQJXDJHDQGRUGLDOHFW            Portuguese

Victims:              ✔
                      G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G              ✔ <HV
                                                                                                              G            1R

Matter to be SEALED:               G <HV       G✔       1R

          G :DUUDQW5HTXHVWHG                    ✔ 5HJXODU3URFHVV
                                                 G                                          G ,Q&XVWRG\

Location Status:

Arrest Date

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                 LQ                                       
G $OUHDG\LQ6WDWH&XVWRG\DW                                        G 6HUYLQJ6HQWHQFH              G $ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                  RQ

Charging Document:                 G &RPSODLQW                   G ,QIRUPDWLRQ                    ✔ ,QGLFWPHQW
                                                                                                  G
                                                                                                                    2
Total # of Counts:                 G 3HWW\                    G0LVGHPHDQRU                   G )HORQ\
                                                                                                  ✔

                                        &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     9/13/2021                       6LJQDWXUHRI$86$        V'DYLG0+ROFRPE
                     Case 1:21-cr-10158-MLW Document 189-1 Filed 09/13/21 Page 24 of 36
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN                                     21-cr-10158-MLW

Name of Defendant                 Oliver Felipe Gomes de Oliveira

                                                                         U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged                Count Numbers

6HW        18 U.S.C. Section 1349                                    Conspiracy to commit wire fraud                     1


             18 U.S.C. § 1028A(a)(1)                                   Aggravated Identity Theft                          14
6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:                                20-mj-5085, 20-mj-5086, 20-mj-5087, 20-mj-5088, 20-mj-5367, 21-mj-5159,

 21-mj-5160, 21-mj-5161, 21-mj-5200, 21-mj-5196




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
                      Case 1:21-cr-10158-MLW
2-6   5HYLVHG86'&0$        Document 189-1 Filed 09/13/21 Page 25 of 36
Criminal Case Cover Sheet                                                          U.S. District Court - District of Massachusetts

Place of Offense:                       Category No.          I                    Investigating Agency        FBI

City      Lynn MA and Saugus MA                   Related Case Information:

County       Essex                                6XSHUVHGLQJ,QG,QI   X                       &DVH1R        21-cr-10158-MLW
                                                  6DPH'HIHQGDQW      X                       1HZ'HIHQGDQW
                                                  0DJLVWUDWH-XGJH&DVH1XPEHU             21-5202-JGD
                                                  6HDUFK:DUUDQW&DVH1XPEHU             See 2nd Page
                                                  55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH        Philipe do Amaral Pereira                               -XYHQLOH                G <HV G
                                                                                                             ✔ 1R

                      ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU            G          ✔
                                                                                                           <HVG1R
$OLDV1DPH
$GGUHVV                &LW\ 6WDWH Hercules, CA
                      1984
%LUWKGDWH <URQO\ BBBBB661                      M
                                  ODVW BBBBBBBB 6H[BBBBB                   White
                                                                        5DFHBBBBBBBBBBB                        Brazilian
                                                                                                   1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                         $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         David M. Holcomb                                         %DU1XPEHULIDSSOLFDEOH      697412

Interpreter:           ✔
                       G <HV       G 1R                    /LVWODQJXDJHDQGRUGLDOHFW           Portuguese

Victims:              ✔
                      G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G               ✔ <HV
                                                                                                               G            1R

Matter to be SEALED:               G <HV          G✔   1R

          G :DUUDQW5HTXHVWHG                      G 5HJXODU3URFHVV                          ✔ ,Q&XVWRG\
                                                                                              G

Location Status:

Arrest Date                05/14/2021

✔ $OUHDG\LQ)HGHUDO&XVWRG\DVRI
G                                                      05/14/2021                   LQ                                       
G $OUHDG\LQ6WDWH&XVWRG\DW                                         G 6HUYLQJ6HQWHQFH              G $ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                   RQ

Charging Document:                 G &RPSODLQW                    G ,QIRUPDWLRQ                    ✔ ,QGLFWPHQW
                                                                                                   G
                                                                                                                     2
Total # of Counts:                 G 3HWW\                     G0LVGHPHDQRU                   G )HORQ\
                                                                                                   ✔

                                        &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     9/13/2021                        6LJQDWXUHRI$86$        V'DYLG0+ROFRPE
                     Case 1:21-cr-10158-MLW Document 189-1 Filed 09/13/21 Page 26 of 36
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN                                 21-cr-10158-MLW

Name of Defendant                 Philipe do Amaral Pereira

                                                                         U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged               Count Numbers

6HW        18 U.S.C. Section 1349                                    Conspiracy to commit wire fraud                     1


6HW       18 U.S.C. § 1028A(a)(1)                                Aggravated Identity Theft                              12


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:                                20-mj-5085, 20-mj-5086, 20-mj-5087, 20-mj-5088, 20-mj-5367, 21-mj-5159,

 21-mj-5160, 21-mj-5161, 21-mj-5200, 21-mj-5196




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
                      Case 1:21-cr-10158-MLW
2-6   5HYLVHG86'&0$      Document 189-1 Filed 09/13/21 Page 27 of 36
Criminal Case Cover Sheet                                                        U.S. District Court - District of Massachusetts

Place of Offense:                        Category No.       I                    Investigating Agency        FBI

City      Lynn MA and Saugus MA                 Related Case Information:

County       Essex                              6XSHUVHGLQJ,QG,QI   X                       &DVH1R        21-cr-10158-MLW
                                                6DPH'HIHQGDQW      X                       1HZ'HIHQGDQW
                                                0DJLVWUDWH-XGJH&DVH1XPEHU             21-5202-JGD
                                                6HDUFK:DUUDQW&DVH1XPEHU             See 2nd Page
                                                55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH        Priscila Barbosa                                      -XYHQLOH                G <HV G
                                                                                                           ✔ 1R

                      ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU          G          ✔
                                                                                                         <HVG1R
$OLDV1DPH
$GGUHVV                &LW\ 6WDWH Saugus, MA
                      1985
%LUWKGDWH <URQO\ BBBBB661                      F
                                  ODVW BBBBBBBB 6H[BBBBB                 White
                                                                      5DFHBBBBBBBBBBB                        Brazilian
                                                                                                 1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                       $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         David M. Holcomb                                       %DU1XPEHULIDSSOLFDEOH      697412

Interpreter:           ✔
                       G <HV        G 1R                 /LVWODQJXDJHDQGRUGLDOHFW           Portuguese

Victims:              ✔
                      G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G             ✔ <HV
                                                                                                             G            1R

Matter to be SEALED:                G <HV       G✔   1R

          G :DUUDQW5HTXHVWHG                     G 5HJXODU3URFHVV                         ✔ ,Q&XVWRG\
                                                                                            G

Location Status:

Arrest Date                05/07/2021

✔ $OUHDG\LQ)HGHUDO&XVWRG\DVRI
G                                                    05/07/2021                   LQ                                       
G $OUHDG\LQ6WDWH&XVWRG\DW                                       G 6HUYLQJ6HQWHQFH              G $ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                 RQ

Charging Document:                  G &RPSODLQW                 G ,QIRUPDWLRQ                    ✔ ,QGLFWPHQW
                                                                                                 G
                                                                                                                   2
Total # of Counts:                  G 3HWW\                  G0LVGHPHDQRU                   G )HORQ\
                                                                                                 ✔

                                         &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     9/13/2021                        6LJQDWXUHRI$86$      V'DYLG0+ROFRPE
                     Case 1:21-cr-10158-MLW Document 189-1 Filed 09/13/21 Page 28 of 36
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN                                     21-cr-10158-MLW

Name of Defendant                  Priscila Barbosa

                                                                         U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged                Count Numbers

6HW        18 U.S.C. Section 1349                                    Conspiracy to commit wire fraud                     1

              18 U.S.C. § 1028A(a)(1))                                 Aggravated Identity Theft                          5
6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:                                20-mj-5085, 20-mj-5086, 20-mj-5087, 20-mj-5088, 20-mj-5367, 21-mj-5159,

 21-mj-5160, 21-mj-5161, 21-mj-5200, 21-mj-5196




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
                      Case 1:21-cr-10158-MLW
2-6   5HYLVHG86'&0$     Document 189-1 Filed 09/13/21 Page 29 of 36
Criminal Case Cover Sheet                                                       U.S. District Court - District of Massachusetts

Place of Offense:                      Category No.        I                    Investigating Agency        FBI

City      Lynn MA and Saugus MA                Related Case Information:

County       Essex                             6XSHUVHGLQJ,QG,QI   X                       &DVH1R        21-cr-10158-MLW
                                               6DPH'HIHQGDQW      X                       1HZ'HIHQGDQW
                                               0DJLVWUDWH-XGJH&DVH1XPEHU             21-5202-JGD
                                               6HDUFK:DUUDQW&DVH1XPEHU             See 2nd Page
                                               55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH        Saulo Aguiar Ponciano                                -XYHQLOH                G <HV G
                                                                                                          ✔ 1R

                      ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU         G          ✔
                                                                                                        <HVG1R
$OLDV1DPH
$GGUHVV                &LW\ 6WDWH
                      1988
%LUWKGDWH <URQO\ BBBBB661                      M
                                  ODVW BBBBBBBB 6H[BBBBB                White
                                                                     5DFHBBBBBBBBBBB                        Brazilian
                                                                                                1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                      $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         David M. Holcomb                                      %DU1XPEHULIDSSOLFDEOH      697412

Interpreter:           ✔
                       G <HV       G 1R                 /LVWODQJXDJHDQGRUGLDOHFW           Portuguese

Victims:              ✔
                      G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G            ✔ <HV
                                                                                                            G            1R

Matter to be SEALED:               G <HV       G✔   1R

          G :DUUDQW5HTXHVWHG                    G 5HJXODU3URFHVV                         ✔ ,Q&XVWRG\
                                                                                           G

Location Status:

Arrest Date

✔ $OUHDG\LQ)HGHUDO&XVWRG\DVRI
G                                                   05/24/2021                   LQ                                       
G $OUHDG\LQ6WDWH&XVWRG\DW                                      G 6HUYLQJ6HQWHQFH              G $ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                RQ

Charging Document:                 G &RPSODLQW                 G ,QIRUPDWLRQ                    ✔ ,QGLFWPHQW
                                                                                                G
                                                                                                                  2
Total # of Counts:                 G 3HWW\                  G0LVGHPHDQRU                   G )HORQ\
                                                                                                ✔

                                       &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     9/13/2021                       6LJQDWXUHRI$86$      V'DYLG0+ROFRPE
                     Case 1:21-cr-10158-MLW Document 189-1 Filed 09/13/21 Page 30 of 36
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN                                     21-cr-10158-MLW

Name of Defendant                 Saulo Aguiar Ponciano

                                                                         U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged                Count Numbers

6HW        18 U.S.C. Section 1349                                    Conspiracy to commit wire fraud                     1


              18 U.S.C. § 1028A(a)(1)                                  Aggravated Identity Theft                           17
6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:                                20-mj-5085, 20-mj-5086, 20-mj-5087, 20-mj-5088, 20-mj-5367, 21-mj-5159,

 21-mj-5160, 21-mj-5161, 21-mj-5200, 21-mj-5196




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
                      Case 1:21-cr-10158-MLW
2-6   5HYLVHG86'&0$     Document 189-1 Filed 09/13/21 Page 31 of 36
Criminal Case Cover Sheet                                                       U.S. District Court - District of Massachusetts

Place of Offense:                       Category No.       I                    Investigating Agency        FBI

City      Lynn MA and Saugus MA                Related Case Information:

County       Essex                             6XSHUVHGLQJ,QG,QI   X                       &DVH1R        21-cr-10158-MLW
                                               6DPH'HIHQGDQW      X                       1HZ'HIHQGDQW
                                               0DJLVWUDWH-XGJH&DVH1XPEHU             21-5202-JGD
                                               6HDUFK:DUUDQW&DVH1XPEHU             See 2nd Page
                                               55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH        Thiago de Souza Prado                                -XYHQLOH                G <HV G
                                                                                                          ✔ 1R

                      ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU         G          ✔
                                                                                                        <HVG1R
$OLDV1DPH
$GGUHVV                &LW\ 6WDWH Boca Raton, FL
                      1984
%LUWKGDWH <URQO\ BBBBB661                      M
                                  ODVW BBBBBBBB 6H[BBBBB                White
                                                                     5DFHBBBBBBBBBBB                        Brazilian
                                                                                                1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                      $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         David M. Holcomb                                      %DU1XPEHULIDSSOLFDEOH      697412

Interpreter:           ✔
                       G <HV       G 1R                 /LVWODQJXDJHDQGRUGLDOHFW           Portuguese

Victims:              ✔
                      G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G            ✔ <HV
                                                                                                            G            1R

Matter to be SEALED:               G <HV       G✔   1R

          G :DUUDQW5HTXHVWHG                    G 5HJXODU3URFHVV                         ✔ ,Q&XVWRG\
                                                                                           G

Location Status:

Arrest Date                05/12/2021

✔ $OUHDG\LQ)HGHUDO&XVWRG\DVRI
G                                                   05/12/2021                   LQ                                       
G $OUHDG\LQ6WDWH&XVWRG\DW                                      G 6HUYLQJ6HQWHQFH              G $ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                RQ

Charging Document:                 G &RPSODLQW                 G ,QIRUPDWLRQ                    ✔ ,QGLFWPHQW
                                                                                                G
                                                                                                                  2
Total # of Counts:                 G 3HWW\                  G0LVGHPHDQRU                   G )HORQ\
                                                                                                ✔

                                        &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     9/13/2021                       6LJQDWXUHRI$86$      V'DYLG0+ROFRPE
                     Case 1:21-cr-10158-MLW Document 189-1 Filed 09/13/21 Page 32 of 36
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN                                     21-cr-10158-MLW

Name of Defendant                 Thiago de Souza Prado

                                                                         U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged                Count Numbers

6HW        18 U.S.C. Section 1349                                    Conspiracy to commit wire fraud                     1

             18 U.S.C. § 1028A(a)(1)
                                                                       Aggravated Identity Theft
6HW                                                                                                                     9


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:                                20-mj-5085, 20-mj-5086, 20-mj-5087, 20-mj-5088, 20-mj-5367, 21-mj-5159,

 21-mj-5160, 21-mj-5161, 21-mj-5200, 21-mj-5196




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
                      Case 1:21-cr-10158-MLW
2-6   5HYLVHG86'&0$     Document 189-1 Filed 09/13/21 Page 33 of 36
Criminal Case Cover Sheet                                                       U.S. District Court - District of Massachusetts

Place of Offense:                     Category No.         I                    Investigating Agency        FBI

City      Lynn MA and Saugus MA                Related Case Information:

County       Essex                             6XSHUVHGLQJ,QG,QI   X                       &DVH1R        21-cr-10158-MLW
                                               6DPH'HIHQGDQW      X                       1HZ'HIHQGDQW
                                               0DJLVWUDWH-XGJH&DVH1XPEHU             21-5202-JGD
                                               6HDUFK:DUUDQW&DVH1XPEHU             See 2nd Page
                                               55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH        Waldemy Jorge Lima Wanderley Junior                  -XYHQLOH                G <HV G
                                                                                                          ✔ 1R

                      ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU         G          ✔
                                                                                                        <HVG1R
$OLDV1DPH
$GGUHVV                &LW\ 6WDWH Watertown, MA
                      1989
%LUWKGDWH <URQO\ BBBBB661                      M
                                  ODVW BBBBBBBB 6H[BBBBB                White
                                                                     5DFHBBBBBBBBBBB                        Brazilian
                                                                                                1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                      $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         David M. Holcomb                                      %DU1XPEHULIDSSOLFDEOH      697412

Interpreter: ✔
             G <HV                 G 1R                 /LVWODQJXDJHDQGRUGLDOHFW           Portuguese

Victims: ✔G              <HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G          ✔ <HV
                                                                                                            G            1R

Matter to be SEALED:               G <HV       G✔   1R

          G :DUUDQW5HTXHVWHG                    ✔ 5HJXODU3URFHVV
                                                 G                                         G ,Q&XVWRG\

Location Status:

Arrest Date

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                               LQ                                       
G $OUHDG\LQ6WDWH&XVWRG\DW                                      G 6HUYLQJ6HQWHQFH              G $ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                RQ

Charging Document:                 G &RPSODLQW                 G ,QIRUPDWLRQ                    ✔ ,QGLFWPHQW
                                                                                                G
                                                                                                                   2
Total # of Counts:                 G 3HWW\                  G0LVGHPHDQRU                   G )HORQ\
                                                                                                ✔

                                       &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     9/13/2021                       6LJQDWXUHRI$86$      V'DYLG0+ROFRPE
                     Case 1:21-cr-10158-MLW Document 189-1 Filed 09/13/21 Page 34 of 36
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN                                 21-cr-10158-MLW

Name of Defendant                 Waldemy Jorge Lima Wanderley Junior

                                                                         U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged               Count Numbers

6HW        18 U.S.C. Section 1349                                    Conspiracy to commit wire fraud                     1


6HW        18 U.S.C. § 1028A(a)(1)                               Aggravated Identity Theft                               17


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:                                20-mj-5085, 20-mj-5086, 20-mj-5087, 20-mj-5088, 20-mj-5367, 21-mj-5159,

 21-mj-5160, 21-mj-5161, 21-mj-5200, 21-mj-5196




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
                      Case 1:21-cr-10158-MLW
2-6   5HYLVHG86'&0$     Document 189-1 Filed 09/13/21 Page 35 of 36
Criminal Case Cover Sheet                                                       U.S. District Court - District of Massachusetts

Place of Offense:                       Category No.       I                    Investigating Agency         FBI

City      Lynn MA                              Related Case Information:

County       Essex                             6XSHUVHGLQJ,QG,QI   X                       &DVH1R         21-cr-10158-MLW
                                               6DPH'HIHQGDQW      X                       1HZ'HIHQGDQW
                                               0DJLVWUDWH-XGJH&DVH1XPEHU             21-mj-5196-JGD
                                               6HDUFK:DUUDQW&DVH1XPEHU             See 2nd Page
                                               55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH        Wemerson Dutra Aguiar                                -XYHQLOH                 G <HV G
                                                                                                           ✔ 1R

                      ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU          G          ✔
                                                                                                         <HVG1R
$OLDV1DPH
$GGUHVV                &LW\ 6WDWH Woburn, MA
                      1993
%LUWKGDWH <URQO\ BBBBB661                      M
                                  ODVW BBBBBBBB 6H[BBBBB                White
                                                                     5DFHBBBBBBBBBBB                        Brazil
                                                                                                1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                      $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         David M. Holcomb                                      %DU1XPEHULIDSSOLFDEOH       697412

Interpreter:           ✔
                       G <HV       G 1R                 /LVWODQJXDJHDQGRUGLDOHFW            Portuguese

Victims:              ✔
                      G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G             ✔ <HV
                                                                                                             G            1R

Matter to be SEALED:               G <HV       G✔   1R

          G :DUUDQW5HTXHVWHG                    G 5HJXODU3URFHVV                         ✔ ,Q&XVWRG\
                                                                                           G

Location Status:

Arrest Date                05/05/2021

✔ $OUHDG\LQ)HGHUDO&XVWRG\DVRI
G                                                   05/05/2021                   LQ        Chicago, IL                     
G $OUHDG\LQ6WDWH&XVWRG\DW                                      G 6HUYLQJ6HQWHQFH               G $ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                RQ

Charging Document:                 G &RPSODLQW                 G ,QIRUPDWLRQ                     ✔ ,QGLFWPHQW
                                                                                                 G
                                                                                                                 2
Total # of Counts:                 G 3HWW\                  G0LVGHPHDQRU                    G )HORQ\
                                                                                                 ✔

                                        &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     9/13/2021                       6LJQDWXUHRI$86$      V'DYLG0+ROFRPE
                     Case 1:21-cr-10158-MLW Document 189-1 Filed 09/13/21 Page 36 of 36
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN                                     21-cr-10158-MLW

Name of Defendant                 Alessandro Felix Fonseca

                                                                         U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged                Count Numbers

6HW        18 U.S.C. Section 1349                                    Conspiracy to commit wire fraud                     1

           18 U.S.C. § 1028A(a)(1))                                    Aggravated Identity Theft                          4
6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:                                20-mj-5085, 20-mj-5086, 20-mj-5087, 20-mj-5088, 20-mj-5367, 21-mj-5159,

 21-mj-5160, 21-mj-5161, 21-mj-5200, 21-mj-5196




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
